Citation Nr: 1007829	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bronchiectasis 
with chronic obstructive pulmonary disease (formerly 
residuals of lobar pneumonia), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to 
October 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified before the undersigned Veterans 
Law Judge at a hearing in Boston, Massachusetts, in September 
2007; a transcript of that hearing is of record.

In December 2007 the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran's bronchiectasis with COPD is manifested by a 
productive cough without weight loss, anorexia, or frank 
hemoptysis.  The forced vital expiratory volume after one 
second (FEV-1) is 65 percent of predicted value and the ratio 
of FEV-1/Forced Vital Capacity (FVC) is 103 percent of 
predicted value.  Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) is 90 percent 
of predicted value.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchiectasis with COPD have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.383, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 
6601, 6604 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Complete notice was sent in letters dated in March 2005 and 
January 2008 and the claim was readjudicated in a September 
2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

VA has obtained service treatment records, VA records, 
private medical records, and Social Security Administration 
records; assisted the appellant in obtaining evidence; 
afforded the appellant multiple physical examinations; 
obtained medical opinions as to the severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the RO.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

Moreover, the record shows that the appellant was represented 
either by a Veteran's Service Organization or his current 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bronchiectasis is evaluated under Diagnostic Code (DC) 6601.  
Under this DC, a 10 percent rating is warranted for symptoms 
of an intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a year.  A 
30 percent rating is warranted for incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent rating is warranted for incapacitating episodes of 
infection of four to six week total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic use almost continuously.  
Incapacitating episodes are defined as episodes requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, DC 
6601.  

DC 6601 also provides that bronchiectasis may be rated 
according to pulmonary impairment, as for chronic bronchitis, 
under DC 6600.  Under this DC, a 10 percent rating is 
warranted if the Forced Expiratory Volume in one second (FEV-
1) is 71 to 80 percent of predicted value, the ratio FEV-1/ 
Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) is 66 to 80 percent predicted.  A 30 
percent rating is warranted if FEV-1 is 56 to 70 percent of 
predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO 
(SB) is 56 to 65 percent predicted.  A 60 percent rating is 
warranted if FEV-1 is 40 to 55 percent of predicted value, 
FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent 
predicted, or if maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  FEV-1 less than 40 
percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, is rated 100 
percent disabling.  38 C.F.R. § 4.97. 

Service connection was initially granted for residuals of 
lobar pneumonia in March 1978.  A 10 percent rating was 
assigned from January 1978.  A July 1994 rating decision 
increased the rating to 30 percent from January 1994 for 
bronchiectasis with COPD.  

The Veteran filed the present claim for an increased rating 
in December 2004.  


A June 2004 treatment record noted the Veteran presented with 
four days of coughing, thick yellow to grey sputum, and 
shortness of breath on exertion.  He was treated with an 
albuterol nebulizer in the clinic.  

Pulmonary function testing in October 2004 showed an FEV-1 of 
80 percent predicted, post-bronchodilator, and FEV/FVC ratio 
of 68 percent.  No DLCO (SB) test results were available. 

On VA examination in March 2005, the Veteran reported a 
chronic cough productive of three to five tablespoons of 
nonpurulent sputum.  He was able to walk 1/2 mile on flat 
ground before experiencing shortness of breath.  he was 
dyspneic walking on stairs.  The Veteran was on several 
inhalers and guafenisin.

Pulmonary function testing in August 2005 showed an FEV-1 of 
63 percent predicted, and FEV/FVC ratio of 101 percent.  No 
DLCO (SB) test results were available. 

Pulmonary function testing in February 2006 showed an FEV-1 
of 68 percent predicted, and FEV/FVC ratio of 103 percent.  
No DLCO (SB) test results were available. 

A March 2008 treatment record noted the Veteran usually self-
treated his bronchiectasis and COPD with azithromycin several 
times per year with good resolution.  He reported that his 
sputum had darkened over the past week.  he had no chest 
pain, pressure, shortness of breath, nausea, vomiting, or 
diarrhea.  He was prescribed azithromycin.

On a February 2009 treatment record, the Veteran reported 
chronic cough with three to four tablespoons of productive 
sputum, usually yellow-gray.  He reported approximately four 
pulmonary infections since his last pulmonary clinic visit in 
2006, each lasting a couple of weeks.  These did not require 
hospitalization and improved with use of a "Z-pack."  He 
was prescribed Spiriva and azithromycin.

In May 2009, he was again seen with complaints of chronic 
cough and sputum production.  The Veteran weighed 238 pounds, 
which was noted as a five pound loss.

On VA examination in September 2009, the Veteran reported 
chronic cough, constant phlegm (two to three tablespoons per 
day, yellow-gray to green), and no hemoptysis.  His weight 
was noted as 246 pounds.  He stated that he wheezed 
intermittently on most days, and felt shortness of breath 
constantly.  The Veteran used tiotropium daily for the past 
two months.  He used one canister of albuterol per month.  
Pulmonary function testing showed "mild obstructive 
ventilatory defect," with FEV-1 of 65 percent predicted, and 
FVC of 75 percent predicted.  DLCO (SB) testing was 90 
percent of predicted value.  

Upon review of the evidence, the Board finds that a rating in 
excess of 30 percent for bronchiectasis with COPD is not 
warranted under Diagnostic Codes 6600 or 6601.  38 C.F.R. § 
4.97.  The recent pulmonary function tests show a FEV-1 of 65 
percent predicted and a FEV-1/FVC of 103 percent predicted, 
with a DLCO (SB) of 90 percent predicted.  There has never 
been a FEV-1 of 40 to 55 percent of predicted value, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  There is no cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension, nor is there evidence of outpatient oxygen 
therapy or episodes of acute respiratory failure.  The 
veteran's symptoms more closely approximate the criteria for 
a 30 percent rating under DC 6600.

In addition, the competent medical evidence does not show 
four to six weeks of incapacitating episodes due to 
respiratory problems during the past year.  VA examinations 
have all been negative for anorexia.  While the May 2009 
treatment record noted he had lost five pounds and now 
weighed 238 pounds, the September 2009 VA examination noted 
his weight at 246 pounds.  There is no evidence of 
malnutrition and the Veteran has not reported hemoptysis.  

Although the Veteran has used antibiotics several times per 
year during the appeals period, given the lack of 
incapacitating episodes, anorexia, weight loss attributable 
to bronchiectasis, or frank hemoptysis, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for a 30 percent rating under DC 6601.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  Although the present claim has been pending for 
a number of years, the record contains no evidence of an 
increase in severity of the Veteran's bronchiectasis with 
COPD since the filing of his claim in December 2004.  The 
weight of the credible evidence demonstrates that the 
manifestations of the Veteran's service-connected disorder 
have warranted no more than a 30 percent rating during this 
period.

The Board also finds that no other potentially applicable 
diagnostic code affords the Veteran a higher evaluation for 
bronchiectasis with COPD.  The evidence does not show 
bronchial asthma or pulmonary emphysema; thus, he is not 
entitled to a rating under DCs 6602 and 6603, respectively.  
While the Veteran has a diagnosis of COPD under DC 6604, 
pulmonary function testing does not show entitlement to a 
rating in excess of 30 percent under that particular DC.  

The Veteran retired in approximately 2005 and he has 
testified that he retired due to his bronchiectasis.  As 
such, the Board must adjudicate the issue of whether referral 
for an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The record also does not show any periods of hospitalization 
due to the service connected disability and the medical 
findings of record do not show that this condition would 
provide an unusual employment handicap.  Importantly, the 
record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected 
bronchiectasis with COPD.  His lung disability is manifested 
by cough and pulmonary impairment and the rating criteria 
specifically contemplate these impairments.  Referral for 
consideration of an extraschedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Board finds no provision upon which to 
assign a higher evaluation for service connected 
bronchiectasis with COPD.  Thus, the preponderance of the 
evidence is against the Veteran's increased rating claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An evaluation in excess of 30 percent for bronchiectasis with 
chronic obstructive pulmonary disease (formerly residuals of 
lobar pneumonia) is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


